 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMachine Stone Workers, Rubbers, Sawyers andHelpers Local 89, a/w Tile, Marble and Terraz-zo Finishers and Shopmen International Union,AFL-CIO (Bybee Stone Company, Inc.) andEdward W. Najam, Jr. Case 25-CB-4143November 24, 1982DECISION AND ORDEROn March 16, 1981, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decisionin this proceeding. Thereafter, the General Counseland Respondent filed exceptions and supportingbriefs.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Machine StoneWorkers, Rubbers, Sawyers and Helpers Local 89,a/w Tile, Marble and Terrazzo Finishers andShopmen International Union, AFL-CIO, its offi-cers, agents, and representatives, shall take theaction set forth in the said recommended Order.MEMBERS FANNING and JENKINS, concurring inpart and dissenting in part:We agree with our colleagues that Respondentlawfully expelled four members because they votedagainst it in a representation election. However,contrary to our colleagues and for the reasons setforth in our dissent in Blackhawk Tanning Co.,' wewould find that Respondent did not violate Section8(b)(1)(A) by fining the four members because oftheir votes. Indeed, the precise example we usedthere2to illustrate that the majority's "qualitative"difference between fines and expulsion was illusoryand could not be effectively applied has come tolife in the instant case, for here, the expulsion re-sults in the loss for each member of death benefitstotaling $1,700,3 while the fine amounts to $100,which Respondent has not even made an attemptto collect. Accordingly, we would dismiss thecomplaint in its entirety.I International Molders' and Allied Workers Union, Local No. 125. AFL-CIO (Blackhawk Tanning Ca. Inc), 178 NLRB 208, 209 (1969).' Blackhawk Tanning Ca, 178 NLRB at 211.a The record shows that after his expulsion from Respondent WallacePrather died, and the parties stipulated that if Prather had not been ex-pelled his estate would have received 51,700 in death benefits.265 NLRB No. 69DECISIONPRELIMINARY STATEMENT; ISSUESTANLEY N. OHLBAUM, Administrative Law Judge:This proceeding' under the National Labor RelationsAct, as amended, 29 U.S.C. § 151, et seq. (Act), was liti-gated before me in Bloomington, Indiana, on January 28,1981, with all parties participating throughout by coun-sel, who were afforded full opportunity to present evi-dence and argument, and thereafter to file briefs. A briefwas received from the General Counsel on March 2 andfrom Respondent on March 9, 1981. Those, as well asthe record, have been carefully considered.The basic issue is whether Respondent Union violatedSection 8(b)(l)(A) of the Act by fining and expellingfour of its members for voting against union representa-tion in a Board-conducted election.Upon the entire record' I make the following:FINDINGS AND CONCLUSIONSI. PARTIES; JURISDICTIONAt all material times, Respondent has been and is alabor organization as defined by Section 2(5) of the Act.At all of those times, Bybee Stone Company, Inc., hasbeen and is engaged in the manufacture, sale, and distri-bution of Indiana limestone and related products at andfrom its stone quarry and mill, its principal place of busi-ness and office in Ellettsville, Indiana. In the course andconduct of that business in that place in the 12-monthperiod ending April 28, 1980, said Company sold andshipped therefrom, directly in interstate commerce toplaces outside of Indiana, merchandise valued at over$50,000. I find that at all material times said Companyhas been and is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. ALLEGED UNFAIR LABOR PRACTICESA. Facts as FoundFacts and testimony have been stipulated, leaving onlyquestions of law. The case is said to be unprecedented.Monroe County, Indiana, in which the Bybee stonequarry as well as six others are located, covers an area ofapproximately 20 by 20 miles. The Bybee quarry is locat-ed in Ellettsville, another quarry some 7 miles distant inBloomington, and the others elsewhere in the county. Itis stipulated that of these seven quarries only Bybee isununionized and does not operate under a collectiveagreement with the Union.3On October 12, 1979, a Board-conducted election washeld in the Bybee unit to determine the employees' de-sires for representation by the Union. At that time, fourof the seven voting unit employees were voluntary mem-' Upon complaint of the Board's Regional Director for Region 25issued June 30 as amended December 12, growing out of charge iled onApril 28, 1980.2 No issue of demeanor is presented, the facts being stipulated.I.e., Respondent Local 89, whose parent International is not a partyto this proceeding.496 MACHINE STONE WORKERS, LOCAL 89bers of the Union.4The tally of ballots disclosed that allseven voters, including the four union members, hadvoted against representation by the Union. Thereafter, onDecember 17, 1979, based upon charges duly preferredunder the Union's constitution and bylaws, and trialbefore the Union's executive board sitting as a duly con-stituted trial board, the four union members-Wylie L.Lawhead, James McCammon, Wallace H. Prather, andRussell T. Fulford-were each fined $100 and expelledfrom the Union. These actions were subsequently, onJanuary 18, 1980, sustained and confirmed by the Union'smembership. It is conceded that none of the employeespursued any appeal or any further avenues of correctionor redress afforded under the Union's constitution andbylaws.It is conceded by Respondent Union that these disci-plinary actions were imposed solely for the reason thatthe four union members had voted against union repre-sentation in the Board-conducted election. It is also con-ceded that the Union's acquisition of knowledge as tohow its members had voted in the election was derivedsolely from the publicly disclosed official tally of ballots(which, as indicated above, were unanimous againstunion representation), and not through interrogation, in-timidation, trickery, deceit, or any improper means-inthe Charging Party's words, "it was entirely fortuitous."It is stipulated that the jobs of all four expelled unionmembers have remained unaffected by their expulsionfrom the Union. It is further stipulated that the Unionhas made no effort or threat to enforce the fines.B. Determination and RationaleThere are presented here the legal questions of (1)whether the Union's fining and expulsion of memberswho voted, in a Board-conducted representation election,against representation by the Union, where knowledge ofhow they voted has been acquired by the Union throughno improper means, is violative of the Act; and (2)whether such actions violate the Act where the affectedunion members have failed to exhaust the Union's inter-nal appellate procedures available to them.Addressing the second question first, it would appearthat the right of union members to seek redress under theAct from their allegedly improper discipline by theUnion may not be subordinated to internal union require-ments. Cf. Section 10(a); N.LR.B. v. Industrial Union ofMarine & Shipbuilding Workers of America [US. LinesCo.], 391 U.S. 418 (1968); International Union of Operat-ing Engineers Local 400, AFL-CIO (Hilde ConstructionCompany), 225 NLRB 596 (1976); Operative Plasterers'and Cement Masons' International Association of theUnited States and Canada, Local No. 521 (Arthur G.McKee & Company), 189 NLRB 553 (1971).As to the first and basic question of whether the finesand expulsions here were violative of the Act, counselindicate the point is of novel impression.Section 8(bX)(XA), which is claimed to have been vio-lated here, provides that:4 None was a member under any maintenance of membership provi-sion. Indeed, one (Lawhead) had formerly been general president of Re-spondent Union's parent International Union, as well as business agent ofRespondent Local for many years.(b) It shall be an unfair labor practice for a labororganization or its agents-(1) to restrain or coerce (A) employees in the ex-ercise of the rights guaranteed in section 7:5 Pro-vided, That this paragraph shall not impair the right ofa labor organization to prescribe its own rules with re-spect to the acquisition or retention of membershiptherein .... [Emphasis supplied.]The basic legislative purpose of the Act, as set forth inits preamble, is to attempt to reduce the imbalance in theeconomic power of employees and employers by encour-aging free association of employees to bargain collective-ly through labor organizations of their choice. Suchlabor organizations were viewed and function as poten-tially patent collective-bargaining instrumentalities,rather than as social clubs or burial societies, although,to be sure, they are not precluded from fulfilling suchpurposes as well. To compel, as here suggested, labor or-ganizations to continue in their ranks as members personswho are opposed to collective bargaining by a unionwhich they have designated for that purpose and towhich they have pledged their allegiance and support, isnot only inconsistent with the most fundamental tenetand principle of trade unionism or, indeed, any kind oforganizational maintenance and integrity, but thwarts.rather than supports the basic underlying purpose of theAct; i.e., to foster collective bargaining.In N.LR.B. v. Allis-Chalmers Manufacturing Co., 388U.S. 175, 180-181 (1967), the Supreme Court pointed outthat, under the Act, collective bargaining is a corner-stone of national labor policy, and that unions in fulfill-ing their role in that process must be free to make theirown rules and impose discipline on members accordinglywithin a "wide range of reasonableness" (388 U.S. at180). Two years later, in Scofield v. N.LR.B., 394 U.S.423, 430 (1969), the Court added that:§8(bXl) leaves a union free to enforce a properlyadopted rule which reflects a legitimate union inter-est, impairs no policy Congress has imbedded in thelabor laws, and is reasonably enforced against unionmembers who are free to leave the union andescape the rule.In International Molders' and Allied Workers Union,Local No. 125 (Blackhawk Tanning Co., Inc.), 178 NLRB208 (1969), enfd. 442 F.2d 92 (7th Cir. 1971), it was heldnot violative of Section 8(bX)(1A) for a union to expel amember for filing a decertification petition. To the sameeffect, see Tawas Tube Products, Inc., 151 NLRB 46, 47-49 (1965). The Board has also held that it is not violativeof Section 8(b)(1)(A) for a union to expel members forattempting to replace the union with another union (LosAngeles County District Council of Carpenters; et at(Hughes Helicopters, Division of Summa Corporation), 224' Sec. 7 assures employees:..the right to self-organization, to form, join, or assist labor orga-nizations, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection,and ... the nght to refrain from any or all such activities....497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 350 (1976)) or for failing to assist the union in itsadditional outside organizing efforts (Amalgamated MeatCutters and Allied Workers of North America, Local 593(S & M Grocers, Inc.), 237 NLRB 1159 (1978)). A fortioriit must be regarded as not violative of Section 8(b)(1)(A)for a union to expel members who, as here, have takenactions directly derogatory to and inconsistent withmaintenance or promotion of its representational status inthe very unit involved.It is contended that to permit the Union to expel mem-bers for the way they voted in a Board-conducted elec-tion would impair the secrecy of their ballot, infringeupon the right to vote against union representation, andinterfere with the Board's election processes. Under theconceded circumstances of this case, I do not agree. Inno way was the secrecy of the ballot here impaired. Thevoters cast secret ballots. The fortuitous coincidence thatthey all voted the same way, the result being apparentfrom the officially published tally, does not detract fromthe secret manner in which their ballots were cast. Itcould not be seriously argued that such a fortuitous out-come requires the election to be set aside because its "se-crecy" has been compromised. The election processes ofthe Board are not cognizably flawed when it opens asingle determinative challenged ballot, or multiple deter-minative challenged ballots of given individuals andthose ballots all turn out to have been cast the same way.Nor was there any infringement of the right of anyvoter, or restraint of the same right of any future voter,to vote as he pleased or may hereafter please. Unionmembers could and may hereafter vote against represen-tation by their own Union-but they may not, if theirvote is self-disclosed or otherwise becomes knownthrough means neither unlawful nor improper, insist ontheir right to remain members of the Union. Nor has theBoard's election process in any way been interfered withthrough the expulsions here. Respondent Union conced-edly having in no way been involved in wrongdoing orimpropriety in discovering how its members cast theirvotes, the case presented is essentially no different fromthat of a union member who is expelled for campaigningagainst union representation while insisting he has theright to continue to belong to the union. If persons op-posed to representation by their own union have theright to insist on continued membership in the union, itwould render meaningless the proviso to Section8(b)(1)(A) explicitly preserving to unions the right toprescribe the qualifications of their own membership.6Although the Board has held expulsion from unionmembership under the proviso to Section 8(b)(1)(A) notviolative of the Act, it has nevertheless held imposition6 Clearly distinguishable are cases, cited by the General Counsel,where a union disciplines a member for filing an unfair labor practicecharge (N.LR.B. v. Industrial Union of Marine A Shipbuilding Workers,391 U.S. 418 (1968)) or encouraging others to do so. (Philadelphia MovingPicture Machine Operators' Union, Local 307. .A. TSE. (Velio lacobucci),159 NLRB 1614 (1966), enfd. 382 F.2d 598 (3d Cir. 1967)), or for refus-ing to participate in an unprotected strike (Local No. 18 InternationalUnions of Operating Engineers (B. D. Morgan d Company, Inc.), 205NLRB 487 (1973), modified 503 F.2d 780 (6th Cir. 1974); Glaziers LocalNa 1162, affiliated with the Brotherhood of Painters etc. (Tusco Glass,Inc), 177 NLRB 393 (1969)), since such disciplinary actions unlawfullyimpede access to the Board's processes or seek to compel union membersto engage in illegal activity.of a fine to be violative. International Molders' and AlliedWorkers Union, Local No. 125 (Blackhawk Tanning Co.,Inc.), 178 NLRB 208 (1969), enfd. 442 F.2d 92 (7th Cir.1971); Independent Shoe Workers of Cincinnati, Ohio (TheUnited States Shoe Corporation), 208 NLRB 411 (1974).In the instant case, the fines were coupled with the ex-pulsions, but only the expulsions were carried out andthe fines remain a dead letter. It is stipulated that theUnion has neither enforced nor threatened to enforce thefines. In Independent Shoe Workers of Cincinnati, Ohio(The United States Shoe Corporation), supra, the Boardheld it to be violative of Section 8(b)(1)(A) for a unionto fine its members for soliciting union representationalcards for a rival union to support the filing of a Board-conducted certification election. To the same effect, seeLocal 6306, Communication Workers, AFL-CIO (Vactec,Incorporated), 212 NLRB 768 (1974), enfd. 519 F.2d 447(8th Cir. 1975). Likewise, in Tool and Die Makers LodgeNo. 113, International Association of Machinists and Aero-space Workers, AFL-CIO (Midwest Dental Division ofAmerican Hospital Supply Corporation), 207 NLRB 795(1973), the Board held it violative of Section 8(b)(l)(A)for a union to fine a member who had filed a deauthori-zation petition. But under Vactec, Meat Cutters (S & MGrocers), Blackhawk, and other cases cited supra, itwould not have been violative of Section 8(b)(1)(A) forthe union to have expelled those members, rather than tohave fined them.7In this posture of the decided cases, I am constrainedto conclude that, although Respondent Union's actions inexpelling its members did not violate Section 8(b)(1)(A),the lesser discipline of fining them did violate that sec-tion. By way of added justification to support this resulthere, it may be observed that although the proviso to Sec-tion 8(b)(1)(A) permits unions to set their own terms ofmembership, since here the four members in questionwere unconditionally expelled, the fines simultaneouslyimposed may hardly be viewed as conditions "with re-spect to the ...retention of membership." (Section8(b)(1)(A).) Moreover, notwithstanding Respondent'sfailure to press for their collection, those fines may stilltheoretically be attempted to be pursued to collection, orto bar the persons against whom imposed from reentryinto the Union, if otherwise deemed appropriate, untiltheir liquidation. Furthermore, unless erased, their impo-sition may well be regarded as having a continuinglyhovering coercive or restraintful impact or potential7 It is to be observed, however, that in Meat Cutters (S d M Grocers),supra, the Board, by 3-to-2 vote, dismissed the complaint although the re-spondent union had written its members that it would discipline them,"including but not limited to expulsion" (237 NLRB at 1159), if they re-frained from assisting or actively opposed its attempted organizational ac-tivities. The Board there rationalized that "in the present case, the Re-spondent's threat of a fine was aimed not at deterring members from in-voking the Board's procedures, but at requiring its members to supportthe organizational effort." 237 NLRB at 1161. CC. also Minneapolis Starand Tribune Company, et al., 109 NLRB 727 (1954) (500 fine of unionmember for failing to picket or attend union meetings during strike heldnot violative of Sec. 8(bXIXA)); and N.LR.B. v. Local No. 18 Interna-tional Union of Operating Engineers AFL-CIO [B. D. Morgan J Co.], 503F.2d 780 (6th Cir. 1974) (fine, as well as expulsion, held proper by court,modifying Board decision, holding neither proper).498 MACHINE STONE WORKERS, LOCAL 89against those eligible to vote in any future Board-con-ducted election.Upon the basis of the foregoing findings and the entirerecord, I state the following:CONCLUSIONS OF LAW1. Jurisdiction is properly asserted in this proceeding.2. By expelling from its membership its membersWylie L. Lawhead, James McCammon, Wallace H.Prather, and Russell T. Fulford, under the circumstancesfound in section II,A, supra, Respondent did not violateSection 8(b)(IXA) of the Act.3. By fining each of said members, under the circum-stances found in section II,A, supra, Respondent commit-ted unfair labor practices in violation of Section8(b)(1)(A) of the Act.4. Said unfair labor practices have affected and, unlesspermanently restrained and enjoined, will continue toaffect commerce within the meaning of Section 2(6) and(7) of the Act.REMEDYRespondent, having been found to have engaged inunfair labor practices in relation to fining, but not in ex-pelling, its members, should be required to desist fromsuch fining practices, to expunge from its records thefines here imposed, to make no effort to enforce them, tonotify the fined individuals, and to post a notice to itsmembers to that effect. In order to guard against a po-tentially serious, while reasonable and understandable,misapprehension or misunderstanding by Respondent'smembers of the existing technical legal rule that althoughthey may not lawfully be fined for conduct inconsistentwith loyalty to the Union they may nevertheless lawfullysuffer the greater penalty of being expelled for it, theposted notice to members should make that danger clearto them. And Respondent should report to the Board'sRegional Director its compliance with these require-ments.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, there is hereby issued the following recom-mended:ORDERsThe Respondent, Machine Stone Workers, Rubbers,Sawyers and Helpers Local 89, a/w Tile, Marble andTerrazzo Finishers and Shopmen International Union,AFL-CIO, its officers, representatives, and agents, shall:1. Cease and desist from fining or imposing fines uponits members, or threatening to do so, because of the factthat such members vote or indicate they have voted orwill vote against representation by the Union in any elec-tion conducted by the National Labor Relations Board;without prejudice, however, to the Union's right to expels In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.such members from its membership or otherwise to takeaction lawful under the proviso to Section 8(b)(IXA) ofthe National Labor Relations Act, as amended, basedupon information lawfully obtained by the Union.2. Take the following affirmative actions necessary toeffectuate the policies of the Act:(a) Forthwith remit, cancel, and expunge the fines im-posed by the Union's executive trial board on or aboutDecember 17, 1979, and confirmed by the union mem-bership on or about January 18, 1980, upon Wylie L.Lawhead, James McCammon, Wallace H. Prather, andRussell T. Fulford; make no attempt to enforce or col-lect any thereof; and notify the foregoing individuals byregistered or certified mail to that effect.(b) Post at Respondent's business offices, union halls,and meeting places copies of the attached notice marked"Appendix."9Copies thereof, on forms provided by theBoard's Regional Director for Region 25, shall be dulysigned and posted immediately upon receipt thereof, andmaintained for 60 days thereafter in conspicuous places,including all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken toensure that said notices are not altered, defaced, or cov-ered by any other material.(c) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHER RECOMMENDED that, in all respects notherein expressly found to have constituted a violation ofthe Act, and specifically in regard to the expulsion ofWylie L. Lawhead, James McCammon, Wallace H.Prather, and Russell T. Fulford from RespondentUnion's membership, the complaint herein, as amended,be and it is hereby dismissed.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fine or threaten to fine any of ourmembers for voting against union representation inany election conducted by the National Labor Rela-tions Board to determine employees' representation-al desires; without, however, impairing our right toexpel from our membership (or otherwise to exer-cise our right, as provided by Section 8(bXIXA) ofthe National Labor Relations Act, to prescribe ourown rules with respect to the acquisition or reten-tion of membership in our Union) any of our mem-bers voting against representation by our Union,where our knowledge of such voting has not beenobtained in an unlawful manner.499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL cancel and expunge from our recordsthe fines we imposed on December 17, 1979, andJanuary 18, 1980, on our expelled former membersWylie L. Lawhead, James McCammon, Wallace H.Prather,/and Russell T. Fulford, for so voting; WEWILL make no attempt to enforce or collect any ofthose fines; and WE WILL notify them by mail tothat effect.MACHINE STONE WORKERS, RUBBERS,SAWYERS AND HELPERS LOCAL 89, A/WTILE, MARBLE AND TERRAZZO FINISHERSAND SHOPMEN INTERNATIONAL UNION,AFL-CIO500